Citation Nr: 0719135	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of 
exposure to CS gas.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
February 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2004, the veteran indicated he wanted a hearing at 
the RO before a Veterans Law Judge of the Board (Travel Board 
hearing).  But his representative submitted a statement in 
November 2004 cancelling the hearing request.  
See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  There is no competent medical evidence the veteran has a 
sleep disorder or ever has during or since his separation 
from military service.

2.  There is no competent medical evidence the veteran has a 
back disability or ever has during or since his separation 
from military service.

3.  There is no competent medical evidence the veteran has 
any residuals of exposure to CS gas or that he ever has 
during or since his separation from military service.

4.  The veteran did not engage in combat and the evidence of 
record does not establish a verifiable stressor relating to 
his claimed personal assault.

5.  There also is no competent medical evidence showing the 
veteran has a diagnosis of PTSD, supported by a verified 
stressor during service.



CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have a back disability as a result 
of an injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The veteran does not have residuals of exposure to CS gas 
as a result of a disease or an injury incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
service connection claims on appeal in light of the above-
noted change in the law, and the requirements of the new law 
and regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of a March 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  That letter also asked that he submit any 
medical evidence he had.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  With respect to his claim for service connection 
for residuals of CS gas exposure, he was specifically 
notified that he needed to provide evidence of a residual 
disability, and not merely evidence that he was exposed to 
this toxin.

And as for the veteran's PTSD claim, the Board sees that, in 
addition to the March 2003 letter that included a PTSD 
questionnaire, the RO also sent him a July 2003 stressor 
development letter.  He completed and returned the PTSD 
questionnaire in April 2003 and responded to the July 2003 
stressor development letter the same month it was sent.  
Those letters, especially in combination, informed him of the 
requirements for developing evidence in support of stressors 
and specifically addressed PTSD claims, as here, predicated 
on personal assaults, which, as will be explained, allow a 
veteran to support his allegations with "alternative" types 
of evidence due to the inherently personal and unique nature 
of these type claims.  But, as will also be explained, his 
responses have not had the required degree of specificity to 
allow for meaningful verification efforts.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If a claimant wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
March 2003 letter was sent to the veteran prior to the 
initial adjudication of his claims in September 2003, so 
there is no error in the timing of that notice.

In correspondence received in November 2003, the veteran 
indicated he had been informed that portions of his military 
records were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  Then 
in November 2004 he stated that his military identification 
number was wrong on his Department of Defense Form 214 (DD 
Form 214).  Regarding both of these allegations, the Board 
observes that, in June 2003 correspondence between the RO and 
NPRC, the RO wrote the correct military identification number 
and, indeed, the veteran's service medical and personnel 
records were obtained.  There was no indication the records 
obtained in response to that request were less than complete.

Moreover, evidence associated with the veteran's claims file 
includes not only his service medical records, but also his 
service personnel records and lay statements.  He has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007).

As mentioned, the veteran's claims in this case are for 
service connection.  And although it does not appear he was 
also provided information concerning the downstream effective 
date and disability rating elements of these claims, the 
Board is denying his claims for service connection, so these 
downstream disability rating and effective date elements are 
moot.  So any prejudice in not receiving 
pre-decisional notice concerning these downstream elements 
has been rebutted.  See Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (requiring that the 
Board explain why it is not prejudicial to the veteran to 
consider evidence in the first instance, that is, without the 
RO having initially considered it); see, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (where the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any errors in a VCAA notice for any 
of the elements of that notice are presumed to be prejudicial 
unless rebutted by VA).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service Connection for a Sleep Disorder, Residuals of a Back 
Injury, and Residuals of Exposure to CS Gas

As mentioned, the initial requirement for establishing a 
valid claim for service connection is evidence of a current 
disability.  And, unfortunately, with regard to all of these 
claimed conditions, this most fundamental requirement has not 
been met.

As the basis for the sleep disorder claim, the veteran states 
that a joke involving his comrades placing shaving cream over 
his eyes, nose and mouth while he was sleeping in service has 
caused current sleeping problems.  He has also argued that 
exposure to CS gas during basic training has caused sleeping 
problems, but he has not claimed any other residual of this 
exposure.  Cf. Roebuck v. Nicholson, 20 Vet. App. 307 (2006) 
(where in a slightly different situation the Court held that, 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.)  However, as the 
claims for CS gas exposure and a sleep disorder were 
certified to the Board as separate claims, the Board will 
treat them as such in this decision.  As for his claimed 
back disability, the veteran simply says the injury 
precipitating this disability is documented in his service 
medical records.  But having considered the relevant evidence 
of record, from both during service and in the many years 
since, there is no medical evidence indicating current 
manifestations of any of these claimed disabilities.

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
["Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)].  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  So, here, the absence of any 
medical evidence of the claimed conditions is sufficient to 
deny the claims.

Nonetheless, in order to fully account for the reasons and 
bases for this denial, a few other points merit discussion.  
The veteran has stated these claimed conditions are 
documented in his claims file, but a review of his service 
medical records, including the report of his military 
separation examination, reveals no such evidence.  These 
records are completely unremarkable for evidence of a 
sleep disorder, back injury or resulting disability, or 
residuals of exposure to CS gas.  There is a service medical 
record from June 1955 indicating the veteran was having 
trouble sleeping.  But notes from that outpatient visit show 
his then recent hospitalization was to treat a common cold.  
His history of childhood asthma was discussed, and he was 
prescribed medication (Pyribenzamine).  However, there is no 
evidence a sleep disorder was diagnosed, much less even 
suspected.  Regarding the claimed CS gas exposure, while many 
veterans may have been exposed to this substance during basic 
training, the veteran has not submitted any medical evidence 
showing he ever suffered from a residual of this exposure, 
even were the Board to assume, for the sake of argument, he 
had this type of exposure.  Without any evidence of relevant 
diseases or injuries during service, and without any evidence 
of residual disability, service connection cannot be 
established.

Service Connection for PTSD

In addition to the laws and regulations regarding claims for 
service connection in general, already cited, there are 
specific requirements relating to PTSD.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 C.F.R. § 3.304(f) (2006); see, too, Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, the record must contain 
credible supporting information from another independent 
source that corroborates his testimony or statements, such as 
service records.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see, too, Cohen, 10 Vet. App. at 146-47.  That said, 
the available sources for corroboration of a claimed stressor 
are not necessarily limited to service records [as previously 
required prior to the adoption of 38 C.F.R. § 3.304(f)], but 
may also include other sources of evidence.  See Cohen, 10 
Vet. App. at 143, citing to M21- 1, Part VI, para 7.46(f) 
(Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).



Special consideration must be given to claims for PTSD based 
on personal assault.  Patton v. West, 12 Vet. App. 272 
(1999).  In particular, the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are considered substantive rules that are the equivalent of 
VA regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

38 C.F.R. § 3.304(f)(3) also discusses the various forms of 
alternative evidence that may support a claim for PTSD based 
on an alleged personal assault.  This regulations indicates 
VA will not deny this type of claim without first advising 
the veteran that this alternative type of evidence is 
permissible to support his claim and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  But as explained in the 
discussion of whether there has been compliance with the 
VCAA, the veteran has had this opportunity.  Yet, he has 
submitted no medical evidence that he currently suffers from 
PTSD or, indeed, even suggesting that he has ever had this 
condition.  While a diagnosis of PTSD is not a prerequisite 
for initiation of the stressor verification process, it is 
perhaps the most fundamental element of the claim, and in any 
event the responses he has provided thus far are simply 
insufficient to conduct meaningful research to objectively 
verify his alleged stressors.  His responses have not 
included the basic information needed to permit this 
verification.  And in all other instances, the types of 
incidents alleged are unverifiable, even best case scenario.

Because the veteran did not serve in combat-- or during 
wartime -- and the claimed stressors are not combat related, 
they must be independently verified in order to consider 
whether they would medically support a PTSD diagnosis in 
accordance with DSM-IV for his claim to be granted.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau, 9 Vet. App. at 
395; Dizoglio, 9 Vet. App. at 166.  His submissions are 
insufficient to establish the alleged stressors actually 
occurred.  Doran, 6 Vet. App. At 289.

The veteran's service medical records are completely 
unremarkable for any indication of mental health illness - 
including a stress-related psychiatric disorder.  [Note:  VA 
did not adopt the PTSD nomenclature until 1980 or 
thereabouts, so many years after his military service had 
ended.]  In June 1955 he did complain of difficulty sleeping, 
but that was related to a common cold he had at the time.  
There is no indication that complaint concerned anything 
else, including a personal assault.

From the time of his discharge from the military in February 
1956 until the present, several decades later, there is no 
medical evidence of PTSD.  See Rabideau, supra.  Nonetheless, 
the RO has undertaken measures to ascertain when and where 
the veteran's claimed stressors occurred, but these efforts 
have been fruitless.  For example, he has alleged that a 
shaving cream attack occurred.  That incident, or practical 
joke, is essentially unverifiable and not likely to have been 
reported or documented.  He has also indicated that he was 
stabbed in the neck while waiting in line in a mess hall.  
While assaults with deadly weapons in communal areas are the 
kind of incidents that would lend themselves well to 
verification efforts, he has failed to provide either the 
approximate date (within a two-month span) or location of 
that incident, despite several efforts by the RO to address 
these concerns.  He has also failed to identify the assailant 
(by name, rank, unit designation, etc.) or provide any 
documentation of military or legal proceedings that may have 
ensued.  


In correspondence received in November 2003 the veteran said 
that all reported incidents occurred during basic training, 
except for one, which occurred at Craig Air Force Base.  This 
statement is vague and generally non-responsive to prior 
requests for him to provide dates and locations of specific 
stressors.

The Board is mindful of the holding in Patton regarding the 
unique nature of a personal assault.  In his PTSD 
questionnaire, the veteran stated the neck stabbing incident 
has caused him to have great fear.  But he has not submitted 
any evidence relating to unexpected behavioral changes 
stemming from that attack.  As indicated, there is no 
evidence of any counseling or medical treatment for a mental 
health condition.

In any event, the Board has reviewed the veteran's medical 
and personnel records from service with a view toward 
behavioral changes or other evidence that might suggest the 
occurrence of stressor-related events.  For example, the 
records show he was transferred from Lackland Air Force Base 
in Texas to Craig Air Force Base in Alabama, in May and June 
1955.  He also took leave in conjunction with that move.  But 
the transfer followed basic training so, in actuality, just 
involved his first assigned duty station.  There is no 
evidence of any other reason for that move.

Again, because there is no independent evidence corroborating 
any of the veteran's alleged PTSD-inducing stressors, service 
connection for PTSD is not supported and must be denied.  38 
C.F.R. §§ 3.303, 3.304.  The stressors reported by the 
veteran are essentially unverifiable.  Without specifics such 
as names and dates, an attempt at verification would be 
futile and, as previously explained, VA has no duty to act 
when such action would serve no useful purpose.  38 U.S.C.A. 
§ 5103A(a)(2).  VA has no obligation to turn up Heaven and 
Earth in attempting to verify the veteran's alleged 
stressors; this would be tantamount to a fishing expedition.  
See Gobber v. Derwinski, 2 Vet. App. 470 (1992).



For these reasons and bases, the claims for service 
connection for a sleep disorder, residuals of a back injury, 
residuals of exposure to CS gas, and PTSD must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a sleep disorder is 
denied.

The claim for service connection for residuals of back injury 
is denied.

The claim for service connection for residuals of exposure to 
CS gas is denied.

The claim for service connection for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


